Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a harvesting dock disposed through a front surface thereof in fluid communication with the processing unit”.  It is not clear through “which” part the harvesting dock is disposed with this wording.  Is it the collection cavity? Processing unit?  Appropriate structural recitations to make clear the construction are encouraged.
Claim 15 recites “an aspiration tube depending from”.  This is not clear.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 23, 24-26 are rejected under 35 U.S.C. 102 as being anticipated by Wu et al. (8486353).
With regard to claim 1, Wu et al. teach a device capable of collecting and processing a semen sample, comprising a collection cup (Col. 2 lines 36-65, Col. 5 lines 33-55, col. 6 lines 23-57, Figures 1D-6A) comprising:
A top portion with an open face (1) and a downwardly tapered collection cavity with an open tapered distal end (1b); and a bottom portion in fluid communication with the top portion comprising a processing chamber (inner cup 1); 
A processing unit (4) disposed within the processing chamber and in fluid communication with the collection cavity (opening of 1) and a harvesting dock (testing elements (8)) disposed through a front surface thereof in fluid communication with the processing unit (4). 
With regard to claim 2, Wu et al. teaches the use of filter paper as a test element being located at the distal end in the collection cavity (Col. 8 lines 60-68).
With regard to claim 3, Wu et al. teach a cap capable of such use (Figure 1A).
With regard to claims 4-7 and its intended uses and breadth of the claim, Wu et al. is interpreted as teaching such a flow control valve (Col. 2 lines 36-67) with a broadly claimed inclined plane, etc. and a .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (8486353) in view of Hudak et al. (2003/0027359).
The teachings of Wu et al. can be seen above. 

Hudak et al. teach that their specimen collection container be made of a transparent housing (800).
It would have been obvious to a person of skill in the art at the time the invention was made to have used an optically transparent material as taught by Hudak et al. within the device of Wu et al. for the expected benefit of allowing the contents of the device to be visible to the end user.

Allowable Subject Matter
Claims 9-22 appear to be free of the prior art but have remaining rejections that require amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        8/25/2021